

AMENDMENT TO CASE IH AGRICULTURAL EQUIPMENT SALES AND SERVICE AGREEMENT


THIS IS AN AMENDMENT to the CASE IH Agricultural Equipment Sales and Service
Agreement between CNH Industrial America LLC, a Delaware limited liability
company ("Case IH") and Titan Machinery Inc. at , a Delaware corporation
("Dealer") in effect as of the date this amendment is signed below
("Agreement").


RECITALS


WHEREAS, Case IH is engaged in the business of manufacturing construction and
agricultural equipment and attachments; and


WHEREAS, Dealer is a publicly-traded entity and a dealer of Case IH agriculture
equipment; and WHEREAS, Dealer currently operates numerous Case IH dealership
locations in five (5) states; and
WHEREAS, the size and geographic diversity of Dealer's Case IH branded
dealership operations, along with its publicly-traded status, make it unlike
most of Case IH’s other North American dealers; and


WHEREAS, the uniqueness of Dealer’s public company status and the extent and
geographic diversity of its Case IH locations warrant modifications to the
Agreement;


NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged by the parties, Dealer and Case IH hereby agree as follows:


1.The above Recitals are accurate and hereby incorporated by reference.


2.
Section 4.2 of the Agreement is deleted.



3.
Section 4.3 of the Agreement is replaced in its entirety with the following:





4.3
Changes in Dealer Form and Control. Dealer shall provide Case IH with sixty (60)
days’ prior written notice of Dealer’s intention to change its: (a) legal form
or entity; or (b) control or management (a “Change of Control” as defined
below); provided that, in the event that Dealer is not aware of such event,
notice shall be furnished as soon as reasonably practical after Dealer acquires
knowledge. Prior to consummating any such change described in this paragraph, or
following such change if Dealer had no advance knowledge, Dealer must obtain
Case IH’s written consent.





A “Change of Control” shall mean one or more of the following events:


(i)    a merger, consolidation or reorganization approved by Dealer’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned Dealer’s outstanding voting
securities immediately prior to such transaction;


(ii)
any sale of all or substantially all of Dealer’s assets;






(iii)    any transaction or series of related transactions (other than from the
sale of shares issued or sold in any registered offering of Dealer’s securities)
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as
amended (other than Dealer or a person that, prior to such transaction or series
of related transactions, directly or indirectly controls, is controlled by or is
under common control with, Dealer) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) of securities possessing (or convertible into or exercisable for
securities possessing) (A) twenty (20%) percent or more of the total combined
voting power of Dealer’s securities (determined by the power to vote with
respect to the elections of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, if such
group is a competitor of Company; or (B) thirty (30%) percent or more of the
total combined voting power of Dealer’s securities (determined by the power to
vote with respect to the elections of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions;


(iv)    a change in the composition of the Board of Dealer over a period of
eighteen (18) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (x) were Board members at
the beginning of such period or (y) have been elected or nominated for election
as Board members during such period by at least a majority of the Board members
described in clause (x) who were still in office at the time the Board approved
such election or nomination;


(v)    any attempt by Dealer’s Chief Executive Officer and/or such person’s
direct reports (the “Executive Management Team”) to sell or otherwise dispose
of, in a single transaction or series of transactions over a period of time not
to exceed twelve (12) months, an amount of Dealer’s publicly-traded securities
beneficially owned by the Executive Management Team member equal to ten (10%)
percent or more of Dealer’s then outstanding publicly- traded securities; or


(vi)    a change in the identity of Dealer’s management, defined as Dealer’s
Chief Executive Officer, as set forth on Schedule A.


Dealer shall inform Case IH in writing simultaneous with Dealer filing an
initial registration statement with the Securities and Exchange Commission
related to any future offering of Dealer’s securities or in the event of any
change in a Section 16 officer.


Dealer’s Executive Management Team shall meet as requested with Case IH’s brand
leaders to develop plans for Dealer’s proposed expansion, if any, to coincide
with Case IH’s market representation plans. Prior to Dealer engaging in
substantive discussions (directly or indirectly) for a possible purchase of a
CNH-branded dealership with such CNH dealer that would result in an expansion of
Dealer’s total Sales and Service Market for Case IH Products, Dealer shall
provide Case IH written notice of its intent to engage in such discussions and
with whom. Case IH shall have the right to reject such a request or to withhold
approval of Dealer’s acquisitions of CNH-branded dealerships, in its sole
discretion. Case IH shall maintain the confidentiality of all information
disclosed respecting a proposed acquisition.


Should Case IH approve Dealer’s acquisition of a CNH-branded dealership in the
future,



Dealer agrees that it will abide by Case IH’s requirements for the approval of
Dealer’s purchase of such dealership, including without limitation Case IH’s
requirements regarding inventory levels, facilities, service coverage, market
share objectives, and the representation of competitive products at said
dealership.


4.
Section 4.4 of the Agreement is replaced in its entirety with the following:



4.4
Death or Incapacity of Dealer Principals. In the event of the death or
incapacity of any person listed in Schedule A (“Dealer Principal(s)”), Dealer
shall provide Case IH within ninety (90) days of such occurrence, an ownership
or management succession plan for the replacement of such deceased or
incapacitated Dealer Principal(s), if Dealer proposes to continue operation
under this Agreement. Case IH may approve or deny Dealer’s proposed succession
plan in its reasonable discretion.



5.
Section 4.6 of the Agreement is replaced in its entirety with the following:



4.6 Ancillary Documents. Dealer will execute such agreements or other documents
as Case IH in its reasonable discretion may deem necessary to preserve Case IH's
rights under this Agreement in response to (a) any change or proposed change in
Dealer's legal form or entity, (b) any Change of Control of Dealer as defined
above, or (c) death or incapacity of any Dealer Principal.


6.
Section 9.1(a) of the Agreement is replaced in its entirety with the following:



9.1(a) Equipment Market Share. Dealer shall aggressively promote and sell new
Equipment to attain within Dealer’s SSM for all Equipment designated on Schedule
B, a Dealer Market Share that is equal to at least 90% of either, in Case IH’s
sole discretion, the Case IH State Market Share or the Case IH Regional Market
Share. In evaluating Dealer’s market share performance, Case IH, in its sole
discretion, may (i) group Product Lines and/or (ii) evaluate Dealer’s
performance on a per Dealer Location basis. Should Dealer establish a new Case
IH dealership or acquire a Case IH dealership, the requirement to attain either
Case IH State Market Share or Case IH Regional Market Share shall not apply
until after the end of the first thirty-six (36) months of Dealer’s operations.


7.
Section 9.2 of the Agreement is replaced in its entirety with the following:



9.2 Dealer Resource Commitment. The Parties mutually recognize that one of the
purposes of this Agreement is to assure that Dealer focuses its resources and
efforts on the sale of new Products and the performance of its obligations under
this Agreement. Therefore, Dealer agrees that if Dealer undertakes or engages in
another business activity at a Dealer Location(s) separate from its
representation of new Products pursuant to this Agreement, which activity
involves a considerable commitment of Dealer’s effort and resources, Dealer
agrees to make such separation of the personnel, facilities and other
non-capital resources devoted to that business as is satisfactory to Case IH,
provided that Case IH specifies in writing the separation of personnel,
facilities and non-capital resources that are required. Case IH shall provide
Dealer with two (2) years’ prior written notice for Dealer to complete any
required separation of facilities. Dealer shall provide Case IH with thirty (30)
days’ prior written notice of Dealer’s intention, or the intention of any of its
wholly or partially-owned affiliates or related entities (including Dealer’s
Chief Executive Officer, or any entities in which such person has at least a
twenty-five (25%) percent ownership interest) to engage in or seek to acquire or
invest in any other new business operations that are not directly



related to Dealer’s Case IH equipment dealership operations under this
Agreement; provided, that the above notice requirement shall not apply to
passive investments of Dealer’s Chief Executive Officer which do not involve
day-to-day management functions of such person.


8.
Section 13.1 of the Agreement is replaced in its entirety with the following:



13.1 Business Plan Requirements. Annually, senior management of Dealer shall
meet with Case IH representatives to review the following topics: (i) current
year review of industry size, inventories, and market share performance by
Dealer Location and by complex and by the respective parties; (ii) future
forecasts of market demand by product category; (iii) pre-sale programs and
other Case IH sponsored retail programs; (iv) estimate, by product line, of the
next year’s industry potential, market share targets by Dealer Location or
complex, and market share objectives by Dealer Location, including action
planning and resource allocation needed to achieve those objectives; (v) sound
inventory turns; and (vi) Dealer’s market coverage and expansion plans,
including updates and resources required on a rolling five (5)-year basis.
Within thirty (30) days thereafter, Dealer will submit and secure Case IH’s
approval of a comprehensive Business Plan (which includes goals and objectives
for all Dealer Locations) containing: (a) Equipment inventory stocking and sales
objectives to maximize Dealer’s Equipment sales in its SSM, but at a minimum to
obtain Dealer Market Share requirements stated in Section 9.1(a), including
action plans for obtaining such objectives; (b) Parts inventory stocking plan
and sales objectives to maximize Dealer’s Parts sales; (c) training plans for
Dealer sales and service personnel, including Case IH provided training; (d)
advertising, promotional and marketing plans and budgets; (e) action plans for
Dealer’s possible expansion or upgrading of its current facilities, or for the
proposed addition of new facilities; (f) any additional information required by
Case IH as set forth in the DOG; (g) status of Dealer’s Adjusted Debt to
Tangible Net Worth Ratio (as well as any other metric criteria which Case IH may
prescribe for dealers generally) for the plan year; and (h) such other elements
or metrics as are set forth in Case IH’s then-effective dealer standards
program, or which Case IH may elect to require in dealer business plans
generally. Dealer will substantially accomplish each material action plan
contained in each year’s Business Plan approved by Case IH.


On a semi-annual basis at Case IH’s request, Dealer’s Executive Management Team
shall meet with Case IH representatives to review the following topics: (i)
Dealer’s progress against the market share objective plan, including updates to
annual market share objectives based on industry actual units sales
year-to-date; and (ii) inventory status and update to support retail sales plan
and presell activity.


On a monthly basis at Case IH’s request, Dealer’s branch managers and sales
managers shall meet with Case IH representatives to review the following topics:
(i) by Dealer Location and by complex, sales against monthly market share
objectives, and inventory and wholesale planning to support retail objectives;
and (ii) market share gap analysis and corrective action planning.


If any of the above reviews reveal deficiencies in Dealer’s operations, as
determined in Case IH’s sole discretion, Case IH may request that Dealer rectify
the stated deficiencies.


9.Section 16.2 of the Agreement is hereby amended to delete the reference to
“the Dealer Principals” from such section.



10.
Section 16.6 of the Agreement is replaced in its entirety with the following:



16.6 Chargeback for Improper or Unsubstantiated Claims. Dealer’s submission of
unsubstantiated Dealer Claims or Dealer Claims not in compliance with the
requirements of the DOG will result in a chargeback to Dealer for such claims,
including interest at the then current prime rate. If Dealer refuses to permit
an audit or fails to maintain a substantial amount of the required records, the
chargeback will include, at the particular Dealer Location(s) involved, all
amounts paid on Dealer Claims for the prior two (2) years, including any dealer
settlement allowances, plus interest at the then current prime rate. If Dealer
intentionally submits false or fraudulent Dealer Claims, the chargeback will
include, at the particular Dealer Location(s) involved, an amount equal to three
(3) times the amount of the false or fraudulent claims submitted at the
particular Dealer Location(s), plus interest at the then current prime rate.
This remedy is in addition to those available to Case IH for breach of this
Agreement, including but not limited to termination of this Agreement.


11.
Section 20.4 of the Agreement is replaced in its entirety with the following:



20.4 Equipment Relocation. Case IH may request Dealer to transfer new Equipment
to another authorized dealer to accommodate such dealer’s sale to another
Customer. Any Case IH request to transfer a unit must be made via email to the
person(s) Dealer has designated to Case IH for this purpose. If Dealer refuses,
Case IH, in its sole discretion, may decline to pay, on Dealer’s behalf, the
wholesale finance interest charges associated with that specific Equipment, and
may decline to make available to Dealer any retail sales programs for such
Equipment. Case IH’s decision to remove retail sales programs for any such unit,
and the details related thereto, must be documented by Case IH’s Regional Sales
Director (“RSD”) via email to Dealer’s Vice President North America Ag Store
Operations, who must acknowledge receipt of the email to Case IH within
twenty-four (24) hours. If Dealer’s Vice President does not respond within that
time period, the RSD will first attempt to contact such person via telephone
call, and if the Vice President is not available by telephone, the RSD will then
attempt to contact either Dealer’s CFO or CEO by telephone.


12.
Section 21.1 of the Agreement is replaced in its entirety with the following:



21.1 Domestic Sales. Dealer shall concentrate its sales, lease and rental of
whole good Products to the Domestic United States. Further, Dealer agrees to
give Case IH notice of any of Dealer's occasional sales, lease or rental of
whole good Products outside of the United States prior to shipment, and
acknowledges that Case IH, in its sole discretion, may prohibit Dealer's sales,
lease or rental of new whole good Products to a particular area outside of the
United States upon written notice to Dealer.


13.
Section 21.4 of the Agreement is replaced in its entirety with the following:



21.4 Announcements. Prior to the filing of any statement with the Securities and
Exchange Commission that includes disclosure of any information regarding Case
IH that Case IH has advised Dealer in writing is material nonpublic information
regarding Case IH, Dealer agrees to provide advance notice thereof to Case IH
and to not disclose the same if so requested by Case IH, provided, however, that
the foregoing shall not limit Dealer's rights and obligations to comply with
applicable law.



14.The last sentence of Section 21.7(b) of the Agreement is replaced in its
entirety with the following: “Dealer warrants that it has no foreign public
officials as officers or employees at the date of this Agreement, and shall
immediately notify Case IH in writing if a foreign public official becomes an
officer or employee of Dealer.”


15.
Section 27.3(b) of the Agreement is replaced in its entirety with the following:



(b) If Dealer breaches Section 7.2, Case IH may, in its sole discretion,
terminate the Agreement upon ninety (90) days’ advance written notice to Dealer.
However, during this ninety (90)- day period, Dealer may cure its breach of
Section 7.2 by providing Case IH, within sixty (60) days of Case IH’s notice to
Dealer, a written plan to return to compliance with Section 7.2 within twelve
(12) months from the date of Case IH’s notice. Without Case IH’s prior consent,
Dealer’s material reduction of assets shall not be a means to achieve covenant
compliance. Thereafter, if Dealer fails to perform such submitted plan, Case IH
may terminate the Agreement with thirty (30) days’ written notice.


16.
Subparagraphs (a), (c), (g), (h), (k) and (o) of Section 27.4 of the Agreement
are amended as follows:



a.    Subparagraph (a) of Section 27.4 is replaced in its entirety with the
following:


(a)
Dealer Financial Defaults: (i) Dealer’s default in the payment when due of any
obligations to Case IH or any of its Affiliates, including but not limited to
CNH Industrial Capital America LLC (“CNH Capital”) after the expiration of any
notice and cure periods in any applicable agreements with Case IH’s Affiliates
or CNH Capital;; (ii) Dealer’s default under any chattel mortgage or other
security agreement between Dealer and Case IH, any of its Affiliates or any
other lender or financing entity with whom Dealer has a material credit
arrangement (i.e., a credit arrangement for which the relevant agreements must
be publicly disclosed pursuant to federal securities laws), if such default
results in an acceleration of the indebtedness owed under the credit facility;
or (iii) the refusal or failure of Dealer, following written demand, to account
to Case IH or any of its Affiliates for the proceeds of the sale of Products for
which Dealer is indebted to Case IH or such Affiliates;



b.    Subparagraph (c), clause (vi) of Section 27.4 is amended to add the
language “that is not satisfied within ten (10) days” following the word Dealer;


c.
Subparagraph (d) of Section 27.4 is replaced in its entirety with the following:



(d) Change in Dealer Entity, Control or Management: without the prior written
consent of Case IH: (i) any change in Dealer’s legal form or entity; (ii) any
Change of Control (as defined in Section 4.3); (iii) any assignment or attempted
assignment by Dealer of this Agreement; or (iv) a substantial ownership interest
in Dealer is acquired by a competitor of Case IH.


d.
Subparagraph (g) of Section 27.4 is replaced in its entirety with the following:
    



(g) Failure to Operate: failure to operate any Dealer Location in the normal
course of business for seven (7) consecutive calendar days other than due to a
force majeure event, provided that within three (3) months from the seventh day
of closure due to the force majeure event, Dealer shall submit a plan to Case IH
detailing how Dealer shall return to operation at the affected Dealer Location,
which plan must be



acceptable to Case IH in its reasonable discretion;


e.
Subparagraph (h) is amended to delete “or any Dealer Principal” from such
section.



f.
Subparagraph (k) of Section 27.4 is replaced in its entirety with the following:



(k) Detrimental Conduct: any conduct by Dealer which in the sole discretion of
Case IH: (i) is injurious or detrimental to Dealer’s Customers, the public
welfare, other authorized dealers of Products, or the good name, goodwill or
reputation of Case IH, Products and the Licensed Trademarks; (ii) is unbecoming
of a reputable business person; or (iii) is abusive or threatening to any Case
IH employee;


g.
Subparagraph (o) of Section 27.4 is replaced in its entirety with the following:



(o) Repetitive Breach: breach of the Agreement by Dealer (excluding breaches of
Sections 7.2 or 9.1(a)) for which it has received notice by Case IH of that same
type of breach on at least two (2) prior separate and distinct occasions within
the preceding thirty-six (36) months;


17.Other than as expressly provided for herein, nothing contained in this
Amendment shall be construed as a waiver or modification of any terms,
conditions, or rights contained in any existing dealer agreement between Case IH
and Dealer except to the extent such terms, conditions, or rights are in
conflict with this Amendment, in which event this Amendment shall supersede the
existing agreements, but only to the extent of the conflict.


18.Each party to this Amendment represents and warrants that it has taken all
action required to authorize it to enter into this Amendment, and each party
further represents that it has neither relied upon nor been induced by any
representation, statement, or disclosure of the other party, but has relied upon
its own knowledge and judgment in entering into the Amendment.


19.This Amendment cannot be modified, nor any party's rights hereunder waived,
except in writing, and no waiver of any provision hereof shall preclude
enforcement of any other provision hereof, or subsequent enforcement of the
provision waived. This Amendment cannot be assigned without the prior written
consent of the parties, which consent may be withheld with or without cause.



IN WITNESS WHEREOF, CNH Industrial America LLC and Titan Machinery Inc. have
caused this Amendment to be executed by their respective, duly authorized
officer or representatives, as of the      day of    , 2017.


TITAN MACHINERY INC.






David J. Meyer, Chief Executive Officer Dated     


CNH INDUSTRIAL AMERICA LLC


By:
Officer of CNH



Dated     





--------------------------------------------------------------------------------












